—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioners appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated November 22, 1996, which denied their application.
Ordered that the order is reversed, as a matter of discretion in the interest of justice, with costs, and the application is granted, and the notice of claim annexed to the petition is deemed served.
Under the circumstances of this case, the application should have been granted.
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.